DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3, 5 – 9, 12 – 13 and 15 – 21. Claims 4, 10 – 11 and 14 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3, 5 – 9, 12 – 13 and 15 – 21 are rejected under 103 as being unpatentable over Houssat (WO 2013/037572 A1) in view of Thebault (EP 2813404 A2)
Regarding Independent Claim 1, the publication to Houssat teaches the invention as is claimed (note cited equivalent English language publication U.S. 2015/0074934 A1). Houssat teaches an adapter (adapter, 50) for connecting a windscreen wiper blade (blade, 30) to a driving arm (arm; 10; Fig. 3), the adapter (50) comprising: a 'U'-section (Fig. 5) formed by a base (bridge, 56) and two flanks (side walls, 54 and 55) delimiting a housing (Annotated Fig. 5) in which: at least one of the two flanks (54, 55) is formed by at least two walls (Annotated Fig. 5) separated from one another by at least one cavity (58; Annotated Fig. 5), at least two protuberances (Annotated Fig. 5) each originating from a flank (54, 55) and extending substantially towards one another in the housing (Annotated Fig. 5), wherein at least one of the at least two protuberances (Annotated Fig. 5) is connected to at least one of the two walls (54; 55) and extends at least in part inside said housing (Annotated Fig. 5), and wherein at least one of the at least two protuberances (Annotated Fig. 5) comprises at least one through- hole (lateral orifices, 54B and 55B; Fig. 5), and at least one lateral push button (buttons, 51A and 52A) configured to detach the adapter (50) from the driving arm (10; Paragraph [0043]) wherein each of the two flanks (54, 55) comprise a hole (54A and 55A), wherein one of the holes  (54A and 55A) of the two flanks (54, 55) form the through-hole of the at least one protuberance (lateral orifices, 54B and 55B; Fig. 5), such that the at least one protuberance (Annotated Fig. 5) is located on an internal face (Annotated Fig. 5) of the corresponding flank (54, 55) so as to be traversed by the hole (54A and 55A)  of the corresponding flank (54, 55; Fig. 5), and wherein each of the at least two protuberances (Annotated Fig. 5), holed (Fig. 5) and comprising the through-hole (54B and 55B), comprises a ramp (54D and E; Paragraph [0056]; Fig. 5) , wherein the ramps (54D and E) 

    PNG
    media_image1.png
    465
    816
    media_image1.png
    Greyscale

Houssat does not teach the adapter wherein said at least one protuberance comprises a first part projecting from one of the walls, called the internal wall, in the housing and a second part extending between the walls of the flank, wherein said first and second parts have identical shapes in cross section.
Thebault, however, teaches the adapter (2) wherein said at least one protuberance (Fig. 2) comprises a first part (16) projecting from one of the walls (tongue, 2b), called the internal wall, in the housing (12) and a second part (extension, 27) extending between the walls of the flank (14; Fig. 6); wherein said first and second parts (16 and 27) have shapes in cross section (circle/square; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the adapter of Houssat to further include at least one protuberance comprises a first part projecting from one of the walls, called the internal wall, in the housing and a second part extending between the walls of the flank, as taught by Thebault, to provide a sturdier structure for the portion that connects with the connector, thus avoiding breakage.
Thebault does not explicitly teach the first and second parts having identical shapes in cross section, Examiner, however, notes that the Applicant fails to provide any criticality in having the identical shapes in cross section to provide any unexpected results and where the general conditions of a claim 
Regarding Claim 2, Houssat, as modified, teaches the adapter (50) wherein each of the at least two protuberances (Annotated Fig. 5) is connected to one of the at least two walls (54, 55) delimiting the cavity (58; Annotated Fig. 5).  
Regarding Claim 3, Houssat, as modified, teaches the adapter (50) wherein at least one of the protuberances (Annotated Fig. 5) is configured in order to interact with a complementary means (cylindrical protuberances, 41 and 42; and recesses formed around 41 and 42; Fig. 6) of a connector (mechanical connector, 40) for 2Application No. 15/195,082Docket No.: 17102-263001 fastening the adapter (50) to the connector (40) and to define at least one means of pivoting about an axis between the adapter (50) and the connector (40; Paragraphs [0048] and [0052]).  
Regarding Claim 5, Houssat, as modified, teaches the adapter (50) wherein the two flanks (54, 55) are each formed by at least two walls (Annotated Fig. 5) separated from one another by at least one cavity (58; Annotated Fig. 5).  
Regarding Claim 6, Houssat, as modified, teaches the adapter (50) wherein at least one of the flanks (Annotated Fig. 5) comprises a plurality of cavities (58; Fig. 5) separated from one another by at least one rib (Annotated Fig. 5).  


    PNG
    media_image2.png
    496
    747
    media_image2.png
    Greyscale
 
Regarding claim 7, Houssat, as modified, teaches of the elements of claim 1 as discussed above.
Houssat further teaches the adapter (50) comprising a front part (Annotated Fig. 5) separated from a rear part (Annotated Fig. 5) by an axis of pivoting (Y) passing via the protuberances.

    PNG
    media_image3.png
    560
    770
    media_image3.png
    Greyscale


Thebault, however, teaches the adapter (2) comprising a front part separated from a rear part by an axis of pivoting passing via the protuberance (16, via extension, 27) where the front part of the adapter (2) comprises more cavities than does the rear part (Annotated Fig. 5).

    PNG
    media_image4.png
    584
    598
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the adapter of Houssat to further include the front part of the adapter comprises more cavities than does the rear part, as taught by Thebault, to provide a sturdier structure for the portion that connects with the wiper arm, thus avoiding breakage.
Regarding Claim 8, Houssat, as modified, teaches the adapter (50) wherein at least one of the protuberances (Annotated Fig. 5) extends in a cavity (cavity formed by protuberance; Annotated Fig. 5) provided between the walls (Annotated Fig. 5) of the flank (54, 55) from which the at least one protuberance extends (Annotated Fig. 5).  
Regarding Claim 9, Houssat, as modified, teaches the adapter (50) wherein the cavity (58) or cavities opens out on either side of the adapter (50; cavities 58 open out towards the inside of the adapter, 50).   
Regarding Claim 12, Houssat, as modified, teaches the adapter (50) wherein said at least one protuberance (Annotated Fig. 5)  is configured in order to be engaged by elastic snap-fitting in a 
Regarding Claim 13, Houssat, as modified, teaches the adapter (50) wherein said at least one protuberance (Annotated Fig. 5) comprises a truncated or chamfered part (inclined portion as defined in Paragraph [0056]) for facilitating its engagement by elastic snap-fitting in said complementary means (recess formed around protuberances, 41 and 42) of said connector (40; Paragraphs [0055],  [0057] and [0058]).  
Regarding Claim 15, Houssat, as modified, teaches the adapter (50) wherein the at least two protuberances (Annotated Fig. 5) define one and the same axis of pivoting (Y) of the adapter on a connector (Z; Figs. 5 and 6).  
Regarding Claim 16, Houssat, as modified, teaches an assembly comprising: an adapter (50) according to claim 1; and a connector (40), wherein the connector (40) extends at least in part in the housing of the adapter (50; Paragraph [0050]).  
Regarding Claim 17, Houssat, as modified, teaches a wiper blade (30) or arm (10) of a windscreen wiper (Fig. 1), comprising an adapter (50; Fig. 4) according to claim 1.  
Regarding claim 18, Houssat teaches an assembly (Fig. 1) comprising: an adapter (50) according to claim 1; and a wiper arm (10).
Although Houssat does teach a wiper arm as shown in Fig. 1; Houssat does not teach the wiper arm comprising an upper wall having a through-aperture for receiving the at least one push button that is compatible with the push button of the adapter in claim 1.  
Thebault, however, teaches the wiper arm (T) comprising an upper wall (arm head of T; Paragraph [0032]) having a through-aperture (Paragraph [0032]) for receiving the at least one push button (19).  
Regarding claim 19, Houssat, as modified, teaches all of the elements of claim 18 as discussed above.
Houssat does not teach the assembly wherein, in a mounted position, the at least one push button is accommodated in and passes through the through-aperture  so as to project from an upper face 
Thebault, however, teaches the assembly (22) wherein, in a mounted position, the at least one push button (19) is accommodated in and passes through the through-aperture (Paragraph [0032]) so as to project from an upper face of a transverse upper wall (wall of arm head, T), and wherein the at least one push button (19) is mounted in the aperture by elastic snap-fitting (Paragraph [0019] – stud, 19 is flexed down and snap fits into aperture formed in arm head, T).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the adapter of Houssat to further include a mounted position, the at least one push button is accommodated in and passes through the through-aperture  so as to project from an upper face of a transverse upper wall, and wherein the at least one push button  is mounted in the aperture  by elastic snap-fitting, as taught by Thebault, to provide device with a secondary means of securing the adapter/connecter to the wiper arm, thus insuring a secure connection and reducing the risk of breakage.
Regarding Claim 20, Houssat, as modified, teaches the adapter (50) wherein each hole (54A and 55A) of the two flanks (54, 55) being substantially coaxial and defining the axis of pivoting (Y) of the adapter (50) on the connector (40; Z), wherein each hole of the two flanks comprises a substantially cylindrical internal surface (54C).  
Regarding Claim 21, Houssat, as modified, teaches the adapter (50) wherein the axis (Y) of each hole (54A and 55A) of the two flanks (54, 55) is merged with the axis of pivoting (Y; Fig. 5), which is merged with an axis of the corresponding protuberance (Y; Fig. 5), such that the hole (54A and 55A) of each flank (54, 55) is centered with respect to the 4Application No. 15/195,082Docket No.: 17102-263001 protuberance (Annotated Fig. 5). 

Response to Arguments
Applicant’s arguments, filed March 19, 2021, with respect to rejected claims 1 – 3, 5 – 13 and 15 – 21  under 35 U.S.C 103 have been fully considered and are not persuasive; therefore the rejection has been maintained.
Applicant argues the first and second protuberances of Thebault do not have identical shapes in cross section, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Thebault so that the protuberances has an 
Applicant’s arguments with respect to amended claim 1 – 3, 5 – 9, 12 – 13 and 15 – 21 have been considered, however, after further consideration and as necessitated by the amendment presented, a new grounds of rejection is made. 4
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/             Examiner, Art Unit 3723         

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723